SUMMARY ORDER
Petitioner appeals the Railroad Retirement Board’s denial of his application for a disabled child’s annuity under the Railroad Retirement Act, 45 U.S.C. § 231a(d)(l)(iii) (2000). For the reasons that follow, we reverse the decision of the Railroad Retirement Board.
We review a decision of the Railroad Retirement Board to ascertain whether the Board’s determination is supported by substantial evidence on the record as a whole. Poole v. R.R. Ret. Bd., 905 F.2d 654, 661 (2d Cir.1990).
Familiarity with the facts of this case is assumed. Upon a thorough review of the record, we find that the Railroad Retirement Board’s determination that petitioner has not been continuously disabled since before attaining the age of 22 is not supported by substantial evidence. The voluminous record presented to this Court establishes that petitioner has been severely disabled for most of his life.
The only evidence that supports the Railroad Retirement Board’s determination that the petitioner’s disability has not been continuous is the discharge note issued by Creedmoor State Hospital and dated November 29, 1967. However, petitioner argues-and the respondent conceded at oral argument-that the discharge note refers to another patient with a similar name, not to the petitioner. Nor is there substantial evidence to support the possibility that Hodges might have been married. The person listed on a prison document as a spouse has informed Hodges’s counsel that she was never married to him, but was only a person to contact.
For these reasons, the judgment of the Railroad Retirement Board is REVERSED and the case is REMANDED to the Railroad Retirement Board for calculation of benefits.